Citation Nr: 0913161	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to February 
1955, and April 1955 to July 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that in pertinent part, denied claims of service connection 
for prostate cancer and entitlement to special monthly 
compensation based on the loss of use of a creative organ as 
a result of the service-connected enlarged prostate (also 
referred to as BPH).  

In November 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In a March 2007 decision, service connection for prostate 
cancer was denied; however, the issue of entitlement to SMC 
for loss of use of a creative organ, to include as secondary 
to the service-connected BPH was remanded to the RO by the 
Board for additional development of the record.  The issue 
was again remanded to the RO by the Board in August 2008 as a 
result of noncompliance with the original remand 
instructions.  


FINDING OF FACT

Erectile dysfunction was not first shown until many years 
following discharge from service, and the competent medical 
evidence of record establishes that it is less likely than 
not that the Veteran's erectile dysfunction is related to the 
service-connected benign prostatic hypertrophy (BPH).  



CONCLUSION OF LAW

The criteria are not met for entitlement to SMC based on the 
loss of use of a creative organ.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. § 3.350 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2001.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the initial notification did not advise the Veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating 
or effective date for award of benefits will be assigned as 
the claim for SMC is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Nevertheless, the RO sent subsequent notice letters to the 
Veteran in March 2006, April 2007, and January 2008 that 
included notice of the laws regarding degrees of disability 
and effective dates.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran, in his November 2006 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II.  SMC

When a veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, SMC shall be awarded for such 
loss or loss of use.  38 U.S.C.A. § 1114(k)

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that:  (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

Erectile dysfunction (ED) is tantamount to loss of use of a 
creative organ.

The veteran complains of ED and ascribes this condition to 
his prostate cancer, for which he underwent a radical 
prostatectomy in 1992.  The Veteran has reported to VA 
examiners that he has had ED since his prostate surgery.  The 
Veteran submitted the SMC claim along with a claim of service 
connection for prostate cancer.  The March 2002 rating 
decision denied service connection for prostate cancer and 
for SMC.  The Veteran appealed that determination and the 
Board issued a decision in March 2007 that denied the claim 
of service connection for prostate cancer; however, the claim 
for SMC was remanded because the RO did not consider whether 
the Veteran's ED was related to the service-connected 
enlarged prostate (now referred to as BPH) which has been in 
effect since shortly after discharge from service in 1977.  

A VA medical opinion was obtained in October 2008.  The 
doctor reviewed the Veteran's claims file and noted the 
Veteran's reports of severe ED ever since his radical 
prostatectomy in 1992 for adenocarcinoma of the prostate.  
The doctor also noted that the Veteran was diagnosed with 
chronic prostatitis and BPH in 1976.  His current medications 
included levobunol eye drops (a beta blocker) and lisinopril 
(an anti-hypertensive).  The doctor explained that either of 
those drugs could cause and contribute to erectile 
dysfunction as noted in the Physician's Desk Reference 2006 
edition.  Additionally, the doctor referred to Outlines of 
Clinical Medicine, 10.1 edition, noting that:  (1) 
prostatitis can cause sexual dysfunction; and, (2) "Sexual 
dysfunction due to BPH is unusual."  The doctor opined, "It 
is at least as likely as not (50/50 probability) that there 
are many possible causes for his sexual dysfunction (radical 
prostatectomy for adenocarcinoma of prostate, beta blocker 
for eyes, anti-hypertensive medication, chronic prostatitis-
diagnosed in the military)"  The doctor also opined, 
however, that it was less likely as not (less than a 50/50 
probability that sexual dysfunction was related to BPH.  

In essence, the doctor explained that the Veteran's ED could 
be related to any number of factors, including a medication 
side effect, the radical prostatectomy, or chronic 
prostatitis in service; and service connection has not been 
established for these conditions.  However, the doctor 
specifically opined that it was less likely that the ED was 
related to the service-connected BPH.  There is no medical 
evidence to suggest that the Veteran's ED is related to a 
service-connected disability.  Moreover, the evidence does 
not show, nor does the Veteran assert, that his ED began 
during service.  Rather, the Veteran has consistently 
maintained that his ED began in 1992, concomitant with his 
prostatectomy.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to SMC based on the loss of use of a 
creative organ; there is no doubt to be resolved; and SMC is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




ORDER

The claim for SMC for loss of use of a creative organ is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


